Citation Nr: 1135952	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder with psychotic traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


The Veteran contends that his major depressive disorder stemmed from service when he was unjustly separated from service.  The Board notes that the Veteran's in-service personnel records, except for the DD 214, are absent from the record. 

According to the Veteran's in-service treatment records, there are no reports of any complaint, treatment or diagnosis of depression or any other mental health conditions. 

VA and private treatment records also indicate that the Veteran has been receiving treatment for his recurrent major depressive disorder.  While no opinion has been offered regarding the etiology of the Veteran's condition, the Veteran has reported to his doctor his adjustment history of being discharged from the military when he did not want to be. 

Therefore, given the Veteran's current diagnosis of recurrent major depressive disorder with psychotic traits, the Veteran's report that his psychiatric condition started during service, and because he has not be afforded a VA examination addressing his psychiatric functioning, the Board finds that additional development is warranted to determine the etiology of his psychiatric disorder.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As stated, the Veteran's service personnel records have not been associated with the file.  There is no indication that the RO attempted to obtain these records.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  As there is an indication that these records may evidence a change in the Veteran's behavior during service, these records must be obtained and associated with the file.


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records and associate any records with the claims file.

2. Then, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature, extent, onset, and etiology of any psychiatric condition found to be present.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any psychiatric condition found is related to or had its onset during service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his psychiatric condition, and the continuity of symptomatology.  

A complete rationale should be given for all opinions and conclusions expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

3. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claim can be granted.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


